Citation Nr: 1718122	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  12-14 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right foot disorder.

2. Entitlement to service connection for a left foot disorder.

3. Entitlement to service connection for residuals of second degree burns to the chest and first degree burns to the leg and back.

4. Entitlement to service connection for a disability manifested by impaired lower extremity circulation, to include as secondary to leg and back burns. 

5. Entitlement to service connection for a disability manifested by nonhealing wounds, to include as secondary to impaired lower extremity circulation. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to June 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The appeal was certified to the Board by the RO in Wichita, Kansas. 

In September 2014, a videoconference hearing was held before the undersigned Veterans Law Judge. In April 2015, the Board remanded the appeal for further development. 

In March 2016, the Board denied entitlement to service connection for the listed issues. The Board also denied service connection for cardiac irregularities, to include chest pain; as well as entitlement to an initial compensable rating for hearing loss. The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). By Order dated in December 2016, the Court granted a Joint Motion for Partial Remand vacating the Board's decision as to the listed issues. The issues of entitlement to service connection for cardiac irregularities and for an initial compensable rating for hearing loss were dismissed with the consent of the parties to the Joint Motion. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2016, the Board sent the Veteran a letter advising that he had 90 days to submit any additional argument or evidence. In February 2017, the Veteran submitted lay statements from his spouse, mother, daughter, and a friend in support of his claim. He also requested that the Board remand his case to the AOJ for review of the additional evidence. Hence, the appeal must be remanded.

The recently submitted statement from the Veteran's spouse indicates he was no longer employable and was on Social Security disability. These records are potentially relevant and should be obtained on remand. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1. Request records from the Social Security Administration pertaining to any claim for disability benefits. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond. 

2. Upon completion of the requested development and any additional development deemed appropriate, readjudicate the appeal issues. The lay statements submitted by the Veteran in February 2017 should specifically be considered. If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and be given an appropriate opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

